It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby affirmed on the ground that the circuit court of Wood county found the facts in issue in the case between the parties against the plaintiff in error and in favor of the defendants in error, and that said finding of facts by the circuit court is controlling in this court with respect to the facts of the case, and it appearing to the court that there were reasonable grounds for this proceeding in error, it is ordered that no penalty be assessed herein.
Davis, Spiauck, Jopinson and Donahue, JJ., concur.